    Case 2:18-cv-08085-PSG-GJS       Document 57 Filed 06/16/20 Page 1 of 1 Page ID #:1219
  f
~:~
         1                                                                     E-filED
         2                                                                   JUN 16 ~
         3
         4                                                             Document#
         5                       UNITED STATES DISTRICT COURT ,~ ~ ,~na i, n
         6
                                CENTRAL DISTRICT OF CALIFORNIA
         7
         8     LODGE MANUFACTURING                     CASE NO.2:18-cv-08085-PSG-GJS
         9     COMPANY,                                Hon. Philip S. Gutierrez
        l0              Plaintiff,
        11     v.                                     [P.~A~'~-D]ORDER ON JOINT
               GIBBON OVERSEAS,INC.,                   STIPULATION OF DISMISSAL
        12
                                                       PURSUANT TO FED.R. CIV.P.
        13                   Defendant.
                                                       RULE 41(a)(1)(A)(ii)
        14
               GIBBON OVERSEAS,INC.,
        15
                        Counterclaimant,
        16
                v.
        17
               LODGE MANUFACTURING
        18     COMPANY,
         19            Counterclaim Defendant.
        20
        21           The Court hereby GRANTS the Parties' Stipulation of Dismissal. Case No
        22    2:18-cv-08085-PSG-GJS is hereby dismissed with prejudice in its entirety. Eact
        23
              party to bear its own fees and costs.
        24
                     IT IS SO ORDERED.
        25

        26    Dated:(<L Z~'L°
                                                      Hon. clip S. Gutierrez
        27
                                                      United States District Judge
        28




                         [PROPOSED]ORDER GRANTING STIPULATION OF DISMISSAL
